This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0171


                                Jeffrey Hortian, et al.,
                                       Relators,

                                          vs.

                                  Darren E. Fischer,
                                    Respondent,

                        Wright County Planning Commission,
                                   Respondent.


                               Filed December 7, 2015
                                      Affirmed
                                  Halbrooks, Judge


                        Wright County Planning Commission
                             File No. PR20140002197

John L. Greer, John F. Mathews, James P.A. Morrighan, Hughes Mathews Greer, P.A.,
St. Cloud, Minnesota (for relators)

John T. Peterson, Johnson, Larson, Peterson & Halvorson, P.A., Buffalo, Minnesota (for
respondent Darren Fischer)

Scott T. Anderson, Rupp Anderson Squires & Waldspurger, P.A., Minneapolis,
Minnesota (for respondent Wright County)

      Considered and decided by Hooten, Presiding Judge; Halbrooks, Judge; and

Worke, Judge.
                         UNPUBLISHED OPINION

HALBROOKS, Judge

      In this appeal, relators Jeffrey and Michelle Hortian challenge an amended

conditional-use permit (CUP) granted to respondent Darren E. Fischer by respondent

Wright County Planning Commission. The Hortians argue that the planning commission

incorrectly interpreted and applied relevant zoning ordinances and request that we reverse

the grant of the amended CUP and remand this case to Wright County Planning

Commision with instructions to revoke.           Because the planning commission’s

interpretation was reasonable and its actions were not unreasonable, arbitrary, or

capricious, we affirm.

                                        FACTS

      Fischer owns a parcel of land in the Buffalo Township area of Wright County.

The property is located on a dead-end road and includes both the main residence and a

shed that serves as Fischer’s diesel repair shop. The property also houses some farm

equipment belonging to extended family.

      In April 2006, the planning commission granted a CUP to Fischer to operate his

diesel repair business as a home-extended business. The property is zoned General

Agricultural (AG), which allows certain home-extended businesses as outlined under

Wright County, Minn., Zoning Ordinance (WCZO), § 741 (2015). Fischer’s original

2006 CUP was predicated on the operation of his diesel repair shop as a part-time

business with operating hours of 7:00 a.m. to 10:00 p.m. and a limit of two pieces of

equipment that could be parked outside the shop at any one time.


                                            2
      The Hortians, who live on the adjacent property, complained about the business

several times over the years and eventually filed a complaint with local law enforcement

in November 2013. The Wright County Sheriff’s Department surveilled the property for

several days and noted violations concerning the operation of Fischer’s repair shop

outside the permissible hours granted in the original CUP. Fischer received a summons

and appeared before the Wright County District Court in February 2014. The case was

continued for dismissal on the condition that Fischer file for an amended CUP with

Wright County.

      Fischer applied for an amended CUP in June 2014, seeking to modify or clarify

the conditions of his existing CUP. Fischer sought to modify the 7:00 a.m. to 10:00 p.m.

operating window or to seek clarity as to whether customers could pick up or drop off

equipment outside that window. He also asked to expand the interior shed space to

accommodate more equipment and to modify the CUP’s limitation on the number of

vehicles that may be kept outside at any given time.

      The first hearing before the planning commission concerning the application for

an amended CUP occurred on July 17, 2014. At the time of this hearing, Fischer had a

favorable recommendation for the amended CUP from the Buffalo Township board. The

planning commission heard testimony from Fischer and his wife concerning the changing

nature of the business from part-time to full-time. Fischer estimated that 40% of his




                                            3
business is agricultural and is, therefore, well-situated in an AG district.1   Relators

testified in opposition to the amended CUP, arguing both that Fischer’s business was in

violation of the existing CUP and injurious to neighboring property owners.          The

planning commission also heard testimony from two other citizens of Buffalo Township.

Fischer’s immediate neighbor to the south testified in support of granting the amended

CUP. Another Buffalo Township resident who did not live in the immediate vicinity of

the business and was not directly affected by it testified in opposition. After taking

testimony, the planning commission continued the matter in order to perform a site

inspection.

       The planning commission performed a site inspection on August 18, 2014, and

discussed Fischer’s amended CUP application at the following planning commission

meeting on August 28, 2014. After discussing the site visit and hearing additional

testimony from several Buffalo Township residents, the planning commission continued

the matter to the next meeting on September 18, 2014, with direction to the county

attorney to draft findings consistent with an approval of an amended CUP.         While

working on the findings, the county attorney determined that proper notice had not been

given, and the matter was again continued until the next meeting on November 13, 2014,

so that publication of a notice of public hearing could occur. At the November meeting,

the planning commission apologized for the publication oversight and again directed the

county attorney to draft findings consistent with an approval of the amended CUP. The

1
  Although Fischer estimated it was 40% agricultural at the time of the hearing, he noted
that he considers his work 100% agricultural during the spring farming season because of
the type of equipment requiring repair.

                                           4
matter was continued once more until the December 11, 2014 meeting when the planning

commission unanimously voted in favor of granting the amended CUP with specific

conditions. This certiorari appeal follows.

                                     DECISION

       A county planning commission’s decision to approve a CUP is quasi-judicial in

nature and is reviewable by a writ of certiorari. Big Lake Ass’n v. St. Louis Cty. Planning

Comm’n, 761 N.W.2d 487, 490 (Minn. 2009). A county is legislatively authorized to

carry out planning and zoning activities for the purpose of promoting the health, safety,

morals, and general welfare of its community. Minn. Stat. § 394.21, subd. 1 (2014). As

a zoning tool, a CUP may be approved by the planning commission “upon a showing by

an applicant that standards and criteria stated in the ordinance will be satisfied.” Minn.

Stat. § 394.301, subd. 1 (2014). Upon review, a CUP approval is held to a more

deferential standard of review than a denial. Schwardt v. County of Watonwan, 656

N.W.2d 383, 389 n.4 (Minn. 2003).

       This court independently reviews a planning commission’s approval of a CUP to

determine if the decision was unreasonable, arbitrary, or capricious. Id. at 386. To show

that the planning commission acted unreasonably, the Hortians must establish that it did

not meet standards set forth in the zoning ordinance and that the grant of the CUP was an

abuse of discretion. Id. at 387. In determining whether the planning commission acted

unreasonably, we follow a two-step process. RDNT, LLC v. City of Bloomington, 861

N.W.2d 71, 75 (Minn. 2015). “First, we must determine whether the reasons given by

the [planning commission] were legally sufficient.” Id. at 75-76. If they are legally


                                              5
sufficient, we must determine whether “the reasons had a factual basis in the record.” Id.

at 76.

                                              I.

         As an initial matter, the Hortians assert that the parking of customers’ vehicles

outside Fischer’s business constitutes a violation of the zoning ordinance.                The

interpretation of an ordinance is a question of law, which we review de novo. RDNT, 861

N.W.2d at 75. The goal in interpreting an ordinance is to ascertain and effectuate the

intent of the legislative body. Minn. Stat. § 645.16 (2014). When interpreting an

ordinance, we give words and phrases their plain and ordinary meaning.                 Staab v.

Diocese of St. Cloud, 813 N.W.2d 68, 72 (Minn. 2012). Further, an ordinance “shall be

construed, if possible, to give effect to all its provisions.” Minn. Stat. § 645.16.

         We first look to see whether the language is free from ambiguity. Am. Family Ins.

Grp. v. Schroedl, 616 N.W.2d 273, 277 (Minn. 2000).                “An [ordinance] is only

ambiguous when the language therein is subject to more than one reasonable

interpretation.” Id. (citing Amaral v. St. Cloud Hosp., 598 N.W.2d 379, 384 (Minn.

1999)). “If the language is unambiguous, we must give effect to the unambiguous text

because the letter of the law shall not be disregarded under the pretext of pursuing the

spirit.” Cannon v. Minneapolis Police Dep’t, 783 N.W.2d 182, 193 (Minn. App. 2010)

(quotation omitted).

         The Hortians challenge the county’s interpretation of WCZO § 741(3).             This

section mandates that there be “no outside storage of supplies, equipment or maintenance

items; all work and work related items shall be kept in an enclosed structure.” WCZO


                                              6
§ 741(3). The Hortians contend that customers’ trucks parked outside Fischer’s business

awaiting repair or pickup are pieces of “equipment” or “work-related items” under the

ordinance that must remain inside the shop at all times.

       In response to the Hortians’ argument, the planning commission stated:

                      We interpret section 741(3) to mean that the operation
              of the business must occur in an enclosed structure and that
              nothing used in the operation of the business can be stored
              outside. The operation of the business is a mechanical shop.
              Items used in the operation of the business generally include[]
              lifts, tools, air guns, oil and automotive canisters, vehicle
              parts, and tires. We do not find that fully operational and
              licensed vehicles parked outside, while they may eventually
              be worked on inside of the structure, are a part of the ongoing
              business as contemplated under section 741(3). [Fischer’s]
              business is only centered on one or two vehicles at a time and
              those vehicles are always inside the structure. Vehicles
              parked outside are regulated by WCZO section 703 not
              [s]ection 741.

The planning commission determined that customers’ vehicles are more appropriately

governed by WCZO § 703 (2015), which prohibits storage of inoperative or unlicensed

vehicles as refuse. This led the planning commission to issue a specific condition to the

amended CUP that “all vehicles and trailers on the property must have current

registration and/or licensure unless otherwise exempt by law.”

       The planning commission was careful to consider the Hortians’ concern about an

accumulation of vehicles on the property. But even the Hortians acknowledge that the

outdoor storage of vehicles is not the main concern, conceding that a property owner is

permitted to store an unrestricted number of personally owned vehicles on his or her

property. The Hortians urge this court to adopt an overly narrow reading of “equipment”



                                             7
and “work-related items”—one that would rigidly limit Fischer’s ability to work from

home.     We decline to do so because the text of the ordinance is unambiguous.

“Equipment” is commonly defined as “[s]omething with which a person, organization, or

thing is equipped.” The American Heritage Dictionary of the English Language 602 (5th

ed. 2011) (noting that the central meaning shared by “equipment” and all synonyms of

the word is “the materials needed for a purpose such as a task or a journey”). Any

interpretation that forces Fischer to experience technical violations of the CUP each and

every time a customer vehicle exits the shop is simply not reasonable.

        We conclude that there is only one reasonable interpretation of WCZO § 741(3)—

one that allows customers’ vehicles to be parked outside while awaiting repair or pickup.

The planning commission diligently took into consideration testimony from all affected

parties before concluding that customers’ trucks are more appropriately governed by

WCZO § 703. We therefore conclude that the planning commission did not err in

interpreting “equipment” and “work-related items” under WCZO § 741(3) to mean tools

and implements utilized in the operation of a mechanical shop.

                                           II.

        The Hortians argue that the planning commission erred by granting the amended

CUP to Fischer because his business is injurious to neighboring property owners. The

zoning ordinance requires that the planning commission consider “the effect of the

proposed use upon the health, safety, morals, and general welfare of occupants of

surrounding lands.” WCZO § 505.1 (2015). Additionally, the planning commission shall

make the following findings, where applicable:


                                            8
              (1)    That the Conditional Use will not be injurious to the
                     use and enjoyment of other property in the immediate
                     vicinity . . . ;
              (2)    That the establishment of the Conditional Use will not
                     impede the normal and orderly development and
                     improvement of surrounding vacant property for uses
                     predominant in the area;
              (3)    That adequate utilities, access roads, drainage and
                     other necessary facilities have been or are being
                     provided;
              (4)    That adequate measures have been or will be taken to
                     provide sufficient off-street parking and loading space
                     to serve the proposed use;
              (5)    The use is not in conflict with the Policies Plan of the
                     County; and
              (6)    That adequate measures have been taken or will be
                     taken to prevent or control offensive odor, fumes, dust,
                     noise, and vibration . . . .

Id.

        The Hortians maintain that Fischer’s business is injurious because of the

additional wear on the roads, the high sound levels from the use of tools, and the bright

lighting installed around the building. Because of the rural nature of the community,

there are only two properties on Fischer’s road that could be immediately impacted by his

shop.    The surrounding property is farmland.       During the hearings, the planning

commission questioned Fischer about the Hortians’ concerns and ultimately heard from

the Hortians and the other resident on the road before concluding that a site visit was

warranted. All of the planning commissioners attended the site visit and found that,

contrary to the Hortians’ complaints, Fischer’s use of mechanical tools was not

“obnoxious or injurious.” In fact, they did not

              observe anything on the site inspection that would raise
              concerns with the road or the location of neighboring houses


                                            9
              relative to [Fischer’s] property. The Planning Commission
              also observed and heard [Fischer] as he operated some of his
              tools. The tools were not found to create any sort of injurious
              situation.

       The Hortians also assert that an AG zoning district does not include Fischer’s type

of business. They maintain that they contributed to the development of the current land-

use plan and claim that Fischer’s diesel repair shop “flies in the face” of the current plan.

They argue that Fischer’s business would more appropriately be located in a business or

industrial district. But the planning commissioners concluded that Fischer

              is providing an agricultural based service in an agricultural
              setting. [The] Land Use Plan specifies that we are to promote
              and support agriculture. While [Fischer’s] Home Extended
              Business may be more industrial/commercial in nature, it is
              still properly situated in this area because the use primarily
              serves the agricultural community, by providing mechanical
              services for farm implements.

This finding was based partly on extensive feedback during the hearings from local

residents who spoke to the need for this type of business in an agricultural setting. It also

relied on feedback from the township, finding:

                      The Township also expressed support for this request
              because it fits well within the objectives of the land use
              plan—which is preserving agricultural land.             Buffalo
              Township is primarily agricultural. [Fischer’s] customers are
              members of the agricultural community and the equipment he
              fixes includes tractors and other items used in the agricultural
              industry.

After hearing testimony and consulting the Buffalo Township land-use plan, the planning

commission determined that Fischer provides an agricultural service. And the planning

commission included discussion of this in its formal findings of fact.



                                             10
       The planning commission’s determination to grant the amended CUP is not in

error. The findings constitute a sufficient legal basis for the decision because they

demonstrate that the planning commission considered multiple pieces of factual evidence

in determining that the amended CUP is permissible under WCZO § 505.1. This court

will not substitute its judgment for that of the planning commission’s when its decision

was not unreasonable, arbitrary, or capricious.

       Affirmed.




                                            11